Case: 16-30872      Document: 00513911162         Page: 1    Date Filed: 03/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                      No. 16-30872                              FILED
                                                                           March 14, 2017

BRIDGEFIELD CASUALTY INSURANCE COMPANY,                                    Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellee

v.

RIVER OAKS MANAGEMENT, INCORPORATED,

              Defendant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2336


Before WIENER, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant River Oaks Management, Inc. (River Oaks)
appeals from a final judgment entered by the district court in favor of Plaintiff-
Appellee Bridgefield Casualty Insurance Co. (Bridgefield) in this declaratory
judgment action. Bridgefield provided River Oaks with workers’ compensation
insurance from 2005 to 2013. Bridgefield contends that it is not required to
pay workers’ compensation for injuries incurred by one of River Oaks’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-30872      Document: 00513911162        Page: 2     Date Filed: 03/14/2017



                                     No. 16-30872
Mississippi employees due to a provision of the applicable policy that required
River Oaks to give notice to Bridgefield that River Oaks had work outside of
Louisiana before out-of-state coverage could be provided. 1 After a bench trial,
the district court concluded that Bridgefield had not waived its right to enforce
the provision because it had not accepted premiums with knowledge of River
Oaks’s Mississippi operations. The only issue on appeal is whether the district
court erred in finding that Bridgefield did not waive its right to enforce this
provision based on a March 2012 premium audit conducted by its agent.
         A careful review of the record in this case, a full consideration of the
parties’ briefs and oral arguments on appeal, and a thorough analysis of the
district court’s ruling lead us to conclude that the district court’s judgment
contains no legal error and no clearly erroneous finding of fact. Louisiana law
provides that an insurer waives the right to enforce a power of avoidance or
privilege of forfeiture if it accepts insurance premiums after receiving notice of
facts that would cause a reasonable person to inquire further into whether such
power or privilege existed. See Home Ins. Co. v. Matthews, 998 F.2d 305, 309-
10 (5th Cir. 1993); Steptore v. Masco Constr. Co., Inc., 643 So.2d 1213, 1216
(La. 1994).     The district court applied this standard and concluded that
Bridgefield did not accept premiums with such notice because the auditor did
not review the provided documents for the purpose of ascertaining whether
River Oaks was working out of state, and only reviewed the documents
selectively. The district court’s findings are not clearly erroneous. Therefore,
we affirm the district court judgment for essentially the reasons stated by that
court.
         AFFIRMED.


         A more detailed discussion of the factual history of this case is contained in our
         1

previous opinion. See Bridgefield Cas. Ins. Co. v. River Oaks Mgmt., Inc., 590 F. App’x 308
(5th Cir. 2014).
                                            2